CONFIDENTIAL



 

PATENT RIGHTS PURCHASE AND ASSIGNMENT AGREEMENT

 

This Patent Rights Purchase and Assignment Agreement (the "Agreement") is
entered into as of May 28, 2013 (the “Effective Date”), by and between
Medicsight Inc., a corporation organized under the laws of New York, United
States, with principal place of business at 500 Mamaroneck Avenue, Suite 204,
Harrison, NY 10528, United States of America (“Seller”), and Samsung Electronics
Co., Ltd., a Korean corporation, with principal place of business at 129,
Samsung-ro (Maetan-dong), Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742, Republic
of Korea (“Buyer”) (each of Seller and Buyer a “Party”, collectively,
“Parties”).

 

WHEREAS, Seller owns certain patent applications, patents, and/or related
foreign patents and applications;

 

WHEREAS, Buyer desires to acquire the entire and exclusive right, title, and
interest in and to the Assigned Patents and the underlying inventions described
therein, in the United States and throughout the world; and

 

WHEREAS, Seller is willing to assign to Buyer all right, title, and interest in
and to the Assigned Patents, and the underlying inventions described therein, in
the United States and throughout the world.

 

Now therefore, in consideration of the premises and covenants herein contained,
Buyer and Seller agree as follows:

 

 

Section 1.Assignment

 



1.1Seller hereby assigns, transfers and conveys to Buyer, and Buyer hereby
accepts, all right, title, and interest throughout the world in and to: (a) the
issued patents and pending patent applications identified on Schedule 1 to
Exhibit A attached hereto (the "Assigned Patents"), (b) all issued patents,
rights to inventions and pending and future applications for patents under U.S.
law or regulation or of any foreign country with respect to the patentable
inventions from which such Assigned Patents arise or relate, including without
limitation utility patents, utility models, design patents, invention
certificates, continuations, divisionals, continuations-in-part, reexaminations,
reissues, extensions and renewals, in all countries of the world; (c) all causes
of action (whether known or unknown or whether currently pending, filed or
otherwise) and other enforcement rights under or on account of, subcategories
(a) and (b), including, without limitation, all causes of action and other
enforcement rights for damages, injunctive relief, and any other remedies of any
kind for past, current and future infringement; and (d) all rights to collect
royalties or other payments under or on account of the Assigned Patents and any
of the foregoing subcategories (b) and (c) (subcategories (a), (b), (c) and (d),
collectively, the “Assigned Patent Rights”), in accordance with the Assignment
attached as Exhibit A hereto (the “Assignment”).

 

1.2Seller shall, after payment of the consideration specified in Section 2.1
below, execute, verify, acknowledge, have authenticated and deliver all such
further documents, including instruments of transfer and assignment papers, that
Buyer may reasonably require and deliver to Buyer to implement the assignments
in Section 1.1 above and/or the Assignment as needed to vest title to the
Assigned Patent Rights in Buyer. Executed, verified, acknowledged, and
authenticated Assignment shall be delivered within ten (10) days after payment
of the consideration. An electronic version shall be sent within three (3) days
after payment of the consideration.

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 1 of
24

CONFIDENTIAL

 

 

1.3Within five (5) days of the Effective Date, Seller shall deliver to Buyer:
(a) the complete prosecution files for the Assigned Patents; (b) the invention
disclosures and other documents describing or relating to the invention for the
Assigned Patent Rights; (c) all agreements assigning ownership of the Assigned
Patent Rights from the inventors and/or prior owners to Seller; (d) all licenses
and other agreements relating to the Assigned Patent Rights; (e) any other
documents relating to the ownership, preparation, prosecution, maintenance,
defense, filing, issuance, registration, assertion, use, or enforcement of the
Assigned Patent Rights; and (f) the docket for the Assigned Patents, including
contact information for prosecution counsel and information relating to
deadlines, payments, and filing. To the extent any such documents are kept in
electronic form, Seller shall work with Buyer to deliver the information in a
format reasonably acceptable to the Parties. Privileged documents will not be
included but can be inspected at the request of the Buyer in the offices of RGC
Jenkins or by electronic access.

 

1.4(a)   Seller agrees to cooperate with Buyer, at Buyer's expense (provided
such expenses are reasonable and preapproved in writing by Buyer, such approval
not to be unreasonably withheld or delayed) except for the delivery under
Section 1.3, which shall be at Seller’s expense, after the Effective Date to
provide all other files and documents in its possession relating to the Assigned
Patent Rights, and to perform such other acts and provide such assistance as
Buyer lawfully and reasonably may request to obtain, maintain, defend, or
enforce the Assigned Patent Rights, including letters patent for the Assigned
Patents or inventions disclosed therein in any and all countries. Further, in
the event Buyer subsequently assigns any of the Assigned Patent Rights to any
Buyer’s assignees, Seller agrees to cooperate with such Buyer’s assignee at the
Buyer's assignee’s expense after the date of such assignment to perform such
other acts and provide such assistance as the Buyer’s assignee lawfully and
reasonably may request to obtain, maintain, defend, or enforce the Assigned
Patent Rights, including letters patent for the Assigned Patents or inventions
disclosed therein in any and all countries.

 

(b)        Seller will at Buyer's expense (provided such expenses are reasonable
and preapproved in writing by Buyer, such approval not to be unreasonably
withheld or delayed), and will cause its employees, consultants, agents,
representatives, and successors to, communicate with Buyer, its successors and
assigns, any facts known to it respecting the Assigned Patent Rights, and
testify in any legal proceeding, including reexamination of the Assigned Patents
and an infringement or validity lawsuit related to the Assigned Patent Rights,
sign all lawful papers when called upon to do so, execute and deliver any and
all papers that may be necessary or reasonably desirable to perfect title in
Buyer, its successors or assigns or to enforce the Assigned Patent Rights,
execute all divisional, continuation, continuation-in-part, and reissue
applications, make all rightful oaths and generally do everything reasonably
practicable to aid Buyer, its successors and assigns, to obtain in any country
proper protection and enforcement for the Assigned Patent Rights, it being
understood that any expense incident to the preparation, negotiation and
execution of such papers or providing testimony shall be borne by the Buyer, its
successors and assigns.

 

(c)        To the extent any attorney-client privilege or the attorney
work-product doctrine applies to any documents relating to the Assigned Patent
Rights that are retained after Closing of the transactions herein under Seller’s
or its representatives’ normal document retention policy, Seller will ensure
that such documents are not disclosed to any third party unless (i) disclosure
is ordered by a court of competent jurisdiction, after all appropriate appeals
to prevent disclosure have been exhausted, and (ii) Seller gave Buyer prompt
notice upon learning that any third party sought or intended to seek a court
order requiring the disclosure of any such documents.

 

(d)        If Seller (or its representative) is in receipt of or receives after
Closing an office action or other correspondence requiring response from the
patent office regarding any of the Assigned Patent Rights, Seller at Buyer's
expense (provided such expenses are reasonable and preapproved in writing by
Buyer, such approval not to be unreasonably withheld or delayed) will transfer
such office action or correspondence to Buyer no later than fifteen (15) days
after Closing or after Seller becomes aware of such office action or
correspondence, and reasonably assist Buyer in timely responding to such office
action or correspondence.

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 2 of
24

CONFIDENTIAL

 

 

Section 2.Payment and Communication

 



2.1As consideration for the assignment of the Assigned Patent Rights, and
subject to the conditions set forth herein below, Buyer shall deliver to Seller
(in accordance with the payment instructions below) payment in the amount equal
to One Million Five Hundred Thousand United States Dollars (US$1,500,000) (the
“Purchase Price”), inclusive of any applicable withholding taxes, within thirty
(30) days following Buyer’s receipt of an original, signed invoice from Seller.
Seller shall provide such invoice after full execution of this Agreement. The
following are conditions precedent to Buyer’s obligation to pay the Purchase
Price:

 

(a)Buyer has received the documents set forth in Section 1.3 and has completed
due diligence examination of the Assigned Patent Rights to its reasonable
satisfaction;

(b)Buyer is satisfied that none of Assigned Patents has expired, lapsed, been
abandoned, or deemed withdrawn except those that are listed in schedule 2; and

(c)Buyer is satisfied that Seller’s representations and warranties contained in
Section 3 are true and correct.

 

Immediately after Buyer’s delivery of payment of the Purchase Price to Seller,
Seller shall execute and deliver to Buyer the Assignment, which Buyer may
record, at its election, and deliver to Buyer the original ribbon copy or
certificate, as applicable, issued by the relevant jurisdiction for each issued
patent within the Assigned Patents. The closing (“Closing”) shall consist of the
wiring of the Purchase Price by Buyer to Seller and the delivery of the
Assignment by Seller to Buyer.

 

2.2Payments under this Agreement shall be made via wire transfer, without
deduction of taxes (other than withholding taxes) or banking fees of any kind,
per wire account information provided by Seller and set forth on the
confidential Exhibit B attached hereto.

 

2.3Seller shall pay all taxes (including, without limitation, sales and value
added taxes and withholding taxes) imposed on Seller by the national government,
and any state, local or other political subdivision thereof, of any country in
which Seller is subject to taxation, as the result of Buyer’s furnishing
consideration hereunder. With respect to withholding taxes on the consideration
hereunder, Buyer shall withhold the amount of applicable withholding taxes from
the Purchase Price and transmit it to the appropriate tax authority. Buyer shall
deliver to Seller a certification or other evidence of such withholding tax
payment after it receives such certification or other evidence from the
appropriate tax authority. Such withheld amount shall be treated for all
purposes of this Agreement as having been paid to Seller.

 

2.4Notices and other communications relevant to this Agreement or to any of the
Assigned Patent Rights shall be sent by facsimile or by registered or certified
mail or by electronic transmission (e.g., e-mail) with proof or acknowledgment
of receipt, to the following address, or to such other address as may be given
by notice hereafter, and shall be effective upon sending, if sent by facsimile
or electronic transmission, as proven by a fax confirmation page or e-mail
receipt or acknowledgment, or upon receipt if sent by registered or certified
mail, as proven by a post office delivery receipt:

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 3 of
24

CONFIDENTIAL

 

For Seller: Medicsight Inc.   c/o Robert Ladd, CEO   500 Mamaroneck Avenue,
Suite 204   Harrison, NY 10528   United States of America   Email:
rladd@mgtci.com         With a copy to: Munich Innovation Group GmbH   c/o
Stefan Taing, Senior Partner   von-der-Tann-Strasse 12   80539 Munich   Germany
  Fax Number: +49 89 4161 5984   Email: st@munich-innovation.com         For
Buyer: Samsung Electronics Co., Ltd.   Attention: Vice President, IP Acquisition
and Collaboration   129, Samsung-ro (Maetan-dong)   Yeongtong-gu, Suwon-si  
Gyeonggi-do, 443-742   Republic of Korea   Email:    Phone:    Fax: 

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 4 of
24

CONFIDENTIAL

 

Section 3.Representations, Warranties and Covenants

 



3.1Seller represents and warrants to Buyer that:

 

(a)        Seller is a company duly formed, validly existing, and in good
standing under the laws of the jurisdiction of its formation. Seller has the
full power and authority and has obtained all third party consents, approvals,
and/or other authorizations required to enter into this Agreement and to carry
out its obligations hereunder, including, without limitation, the assignment of
the Assigned Patent Rights to Purchaser.

 

(b)        Except as otherwise expressly provided in Exhibit C, Seller
represents and warrants to Buyer that Seller owns all right, title, and interest
in and to the Assigned Patent Rights, including, without limitation, all right,
title, and interest to sue for infringement of the Patents. Seller has obtained
and properly recorded previously executed assignments for the Assigned Patent
Rights as necessary to fully perfect its rights, interest and title therein in
accordance with governing law and regulations in each respective jurisdiction.
The Assigned Patent Rights are free and clear of all liens, claims, mortgages,
security interests or other encumbrances, and restrictions. There are no
existing or outstanding licenses, covenants not to sue, or promises or options
to grant any license under the Assigned Patent Rights. There are no existing
contracts, options, commitments, or rights with, to, or in any person to acquire
any of the Assigned Patent Rights. There are no actions, suits, investigations,
claims, or proceedings threatened, pending, or in progress relating in any way
to the Assigned Patent Rights.

 

(c)        All maintenance fees, annuities, and the like due or payable on the
Assigned Patents for which the deadline (including an initial deadline,
surcharge date or final deadline) for payment occurs on or before the date that
is ten (10) calendar days after the Closing have been timely paid. All fees and
expenses relating to the Assigned Patents arising before the Closing (including
attorneys’ fees) have been paid or will be paid by Seller. Seller shall continue
to prosecute and maintain the Assigned Patents until the Closing, including
responding to any office actions or other correspondence requiring response from
the patent office issued before the Closing.

 

(d)        Neither the execution and delivery of this Agreement and the
Assignment, nor the assignment of the Assigned Patent Rights, will violate or be
in conflict with any provision of any applicable law binding upon or applicable
to the Seller or any of the Assigned Patent Rights; give rise to any right of
termination, cancellation, increase in obligations, imposition of fees or
penalties under, any debt, note, bond, indenture, mortgage, lien, lease,
license, instrument, contract, commitment or other agreement, or order,
arbitration award, judgment or decree, to which Seller is a party or by which
Seller is bound or to which the Assigned Patent Rights are subject; or result in
the creation or imposition of encumbrances upon any of the Assigned Patent
Rights.

 

(e)         No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or third
party is required in connection with the execution or delivery of this Agreement
or Assignment or the consummation by Seller of the transactions contemplated
hereby (except for third party consents obtained as set forth in subsection (a)
and disclosed to Buyer). At no time during the conception of or reduction to
practice of any of the inventions or technology underlying the Assigned Patent
Rights was any inventor, developer, or other contributor thereto operating under
any grant from any governmental authority, or performing research sponsored by
any governmental authority or private source or other obligation with any third
party.

 

(f)        None of the Assigned Patent Rights has ever been found invalid or
unenforceable for any reason in any administrative, arbitration, judicial or
other proceeding. Seller has not received any notice or information of any kind
from any source suggesting that any of the Assigned Patent Rights may be invalid
or unenforceable.

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 5 of
24

CONFIDENTIAL

 

(g)        None of the Assigned Patent Rights has been or is currently involved
in any re-examination, reissue, interference proceeding, or any similar
proceeding, and Seller has not received any notice that such proceedings are
pending or threatened.

 

(h)        None of the Assigned Patent Rights is terminally disclaimed to
another patent or patent application that is not an Assigned Patent Right.

 

(i)        All listed inventors in the Assigned Patents are the only and
rightful inventors of the inventions claimed in the Assigned Patents, including
as the term “inventor” is defined and interpreted under United States patent
law. No third person or entity has contributed to or participated in the
conception and/or development of the inventions or Assigned Patents on behalf of
Seller or any of its predecessor-in-interest.

 

(j)        Seller has not filed any lawsuit that claims infringement of any of
the Assigned Patent Rights and has not initiated any enforcement action or other
legal proceeding with respect to any of the Assigned Patents.

 

(k)        To Seller’s best knowledge, no product, composition or process
claimed in any of the Assigned Patents or otherwise embodying or utilizing the
Assigned Patents has been found by a court or arbitration to infringe any other
person’s intellectual property rights.

 

(l)        Neither Seller nor any of the inventors named in the Assigned Patents
has engaged in any conduct, or omitted to perform any necessary act, the result
of which would invalidate any of the Assigned Patent Rights or hinder their
enforcement as of the state of the law as of the Closing.

 

(m)        If “small entity” fees were paid by Seller to the United States
Patent and Trademark Office for any Assigned Patents, such reduced fees were
then appropriate because the payor qualified to pay “small entity” fees at the
time of such payment and specifically had not licensed rights in any of the
Assigned Patents to an entity that was not a “small entity.”

 

(n)        There is no other invention and discovery that is owned or controlled
by Seller and is necessary to practice the inventions and/or discoveries
described in the Assigned Patent Rights.

 

(o)        Neither this Agreement nor the Assignment contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements herein or therein not misleading, in view of the circumstances in
which they were made. Seller has provided Buyer with or informed Buyer of all
material information and challenges of which Seller has actual knowledge
concerning the title, validity, patentability, enforceability, and encumbrances
of the Assigned Patent Rights.

 

Schedule 2 is excluded from the representations and warranties above.

 

3.2        Seller agrees to defend, indemnify and hold harmless Buyer from,
against and in respect of any and all losses, suffered or incurred, directly or
indirectly by Buyer by reason of, or resulting from the breach of any
representation or warranty contained in this Agreement or from Seller’s failure
to perform any covenant contained in this Agreement or in the Assignment.

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 6 of
24

CONFIDENTIAL

 

3.3        Buyer represents and warrants to Seller that:

 

(a)Buyer is a company duly formed, validly existing, and in good standing under
the laws of the jurisdiction of its formation and that

 

(b)Buyer has all requisite legal right, power, and authority to execute,
deliver, and perform this Agreement.

 

 

Section 4.Disclaimers and Limitations

 



4.1EXCEPT IN THE EVENT OF BREACH OF ANY OF THE PRIMARY WARRANTIES BY SELLER OR
SELLER’S INTENTIONAL MISREPRESENTATION, SELLER’S TOTAL LIABILITY UNDER THIS
AGREEMENT WILL NOT EXCEED THE PURCHASE PRICE SET FORTH IN PARAGRAPH 2.1 OF THIS
AGREEMENT. BUYER’S TOTAL LIABILITY UNDER THIS AGREEMENT WILL NOT EXCEED THE
PURCHASE PRICE SET FORTH IN PARAGRAPH 2.1 OF THIS AGREEMENT. THE PARTIES
ACKNOWLEDGE THAT THE LIMITATIONS ON POTENTIAL LIABILITIES SET FORTH IN THIS
PARAGRAPH 4.1 WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS
AGREEMENT.

 

4.2EXCEPT IN THE EVENT OF SELLER’S INTENTIONAL MISREPRESENTATION, NEITHER PARTY
WILL HAVE ANY OBLIGATION OR LIABILITY (WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY FAULT, NEGLIGENCE
(WHETHER ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT LIABILITY OR
PRODUCT LIABILITY), FOR COVER OR FOR ANY INCIDENTAL, INDIRECT OR CONSEQUENTIAL,
MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF REVENUE, PROFIT,
SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS AGREEMENT, EVEN IF
A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THE PARTIES ACKNOWLEDGE THAT THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE
AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.

 

4.3The provisions of this Section 4 shall survive any termination or expiration
of this Agreement.

 

 

Section 5.Miscellaneous

 

5.1This Agreement shall not be binding upon the Parties until it has been signed
herein below and delivered by or on behalf of each Party. Buyer may assign this
Agreement in connection with the assignment of the Assigned Patents and/or
Assigned Patent Rights. This Agreement shall be binding on, and shall inure to
the benefit of, the Parties hereto and their respective successors and assigns.
No amendment or modification hereof shall be valid or binding upon the Parties
unless made in writing and signed as aforesaid.

 

5.2This Agreement will be interpreted, construed, and enforced in all respects
in accordance with the laws of the State of New York, without reference to its
choice of law principles to the contrary. Seller will not commence or prosecute
any action, suit, proceeding or claim arising under or by reason of this
Agreement other than in the state or federal courts located in New York. Seller
irrevocably consents to the jurisdiction and venue of the courts identified in
the preceding sentence in connection with any action, suit, proceeding, or claim
arising under or by reason of this Agreement.

 

5.3The headings of sections are inserted for convenience of reference only and
are not intended to be part of or to affect the meaning or interpretation of
this Agreement.

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 7 of
24

CONFIDENTIAL

 

5.4Neither Party shall disclose the terms of this Agreement to any third party,
without the prior written consent of the other Party. This obligation is subject
to the following exceptions: (a) disclosure is permissible if required by
government or court order, provided that the disclosing Party first gives the
other Party prior written notice in order to enable that Party to seek a
protective order (or other equivalent protection) and such permissible
disclosure is limited to the terms legally required to be disclosed; (b)
disclosure is permissible if otherwise required by law or any applicable
securities exchange rules or regulations, and such permissible disclosure is
limited to the terms legally required to be disclosed; (c) each Party may
disclose this Agreement or its contents to the extent reasonably necessary, on a
confidential basis, to its accountants, attorneys, and financial advisors; (d)
Buyer may disclose this Agreement or its contents to any potential licensees or
assignees of the Assigned Patents and/or Assigned Patent Rights, provided that
all such potential licensees or assignees agree to the same terms of
confidentiality as set forth in this Section 5.4; (e) Buyer may disclose this
Agreement or its contents in order to perfect Buyer’s interest in the Assigned
Patent Rights with any governmental patent office, or to enforce Buyer’s right,
title and interest in and to the Assigned Patent Rights; and (f) the Parties may
disclose information related to the tax treatment or tax structure of the
transaction to the extent required by the relevant tax authorities.

 

5.5This Agreement, including the exhibits and schedules attached hereto,
embodies the entire understanding of and agreement between the Parties with
respect to the Assigned Patent Rights and merges and supersedes all prior
agreements, understandings, negotiations, and discussions between the Parties.
Neither Party shall be bound by any condition, definition, warranty,
understanding, or representation with respect to the subject matter hereof other
than as expressly provided herein.

 

5.6This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The exchange of copies of this Agreement and of signature
pages by facsimile transmission, by electronic mail in “portable document
format” (“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

5.7Nothing contained herein, or done in pursuance of this Agreement, will
constitute the Parties entering into a joint venture, partnership, or franchise
or will constitute either Party hereto being the agent for the other Party for
any purpose or in any sense whatsoever.

 

5.8Neither Party shall be considered the author of this Agreement for the
purpose of interpreting any provision herein.

 

5.9Each Party acknowledges that it has reviewed this Agreement, including
Exhibit A attached hereto, and all related agreements, with its own legal,
financial and tax advisors, and has not relied on the other Party or any of the
other Party’s advisors with respect to such matters.

 

5.10If any section of this Agreement is found by competent authority to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such section in every other respect and the
remainder of this Agreement shall continue in effect so long as the Agreement
still expresses the intent of the Parties.

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 8 of
24

CONFIDENTIAL

 

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date. The individuals signing for the Parties represent and
warrant that he or she has authority to sign for and enter into this Agreement
on behalf of the respective Parties.

 

 



SELLER:

 

Medicsight Inc.

 

 

 

By:________________________________

 

Name: Robert Ladd

 

Title: Chief Executive Officer

 

Date:________June 4, 2013________

 

BUYER:

 

 

 

 

 

By:_______________________________

 

Name:___Hosik Jang __________

 

Title:_____Vice President_______

 

Date:____May 28, 2013_____________

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 9 of
24

CONFIDENTIAL

Exhibit A

 

 

Patent Assignment

 



 

This patent assignment ("Assignment") is entered into as of July 3, 2013 by and
between Medicsight Inc., a corporation organized under the laws of New York,
United States, with principal place of business at 500 Mamaroneck Avenue, Suite
204, Harrison, NY 10528, United States of America (“Seller”), Samsung
Electronics Co., Ltd., a Korean corporation, with principal place of business at
129, Samsung-ro (Maetan-dong), Yeongtong-gu, Suwon-si, Gyeonggi-do, 443-742,
Republic of Korea (“Buyer”).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, Seller hereby irrevocably assigns to Buyer:

 

(1)        the entire right, title, and interest, everywhere in the world, to

 

(a)        the issued patents and pending patent applications set forth on
Schedule 1, including all rights pursuant to 35 U.S.C. § 154,

 

(b)        any patent applications and/or patents that may give priority to or
claim priority of the items in (a) (including but not limited to continuations,
divisions, substitutes, reissues, reexaminations, or extensions thereof,
together with all priority rights and foreign counterpart applications under any
existing or future international patent conventions, agreements, or treaties),

 

(c)         any patent that may be granted on any patent application in (a) or
(b), and

 

(d)        any other rights in the inventions described in any of (a), (b) or
(c) including rights to future patent applications and all rights of cooperation
assigned or granted by a third party;

 

(all of the foregoing in (1), collectively, the "Assigned Patents");

 

(2)        the right to sue third parties for infringement (including but not
limited to past, present and future infringement, damages and injunctive relief)
of any of the Assigned Patents based on activities occurring prior to the
execution date hereof or hereafter; and

 

 

(3)        any past, current or future right to receive royalties based on any
of the foregoing in (1) or (2); and

 

 



The terms and conditions of this Assignment will inure to the benefit of Buyer,
its successors, assigns, and other legal representatives and will be binding
upon Seller, its successors, assigns, and other legal representatives. Seller,
for itself and its heirs, assigns, and legal representatives, hereby further
covenants to and with Buyer, its assigns, successors, and legal representatives
to fully cooperate therewith in perfecting this Assignment in the United States
and in any and all foreign jurisdictions, said cooperation extending to the
Assigned Patents, and including the execution of additional assignments or other
formal documents as may be required in connection therewith.

 

Seller hereby authorizes the respective patent office or governmental agency in
each jurisdiction to issue any and all patents, certificates of invention,
utility models or other governmental grants or issuances that may be granted
upon any of the Assigned Patents in the name of Buyer, as the assignee to the
entire interest therein.

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 10 of
24

CONFIDENTIAL

 

Seller:

 



Medicsight Inc.

 

 

By:________________________________

 

Name:__Robert Ladd

 

Title: Chief Executive Officer

 

Date:_July 3, 2013

 

 

 

 

ATTESTATION OF SIGNATURE PURSUANT TO 28 U.S.C.  § 1746

 

The undersigned witnessed the signature of _________________ to the above Patent
Assignment on behalf of __________ and makes the following statements:

 

1.        I am over the age of 18 and competent to testify as to the facts in
this Attestation if called upon to do so.

 

2.        ________________ is personally known to me (or proved to me on the
basis of satisfactory evidence) and appeared before me on _________ __, 2013 to
execute the above Patent Assignment on behalf of ______________________.

 

3.        ________________ executed the above Patent Assignment on behalf of
______________.

 

I declare under penalty of perjury under the laws of the United States of
America that the statements made above in this Attestation are true and correct.

 

EXECUTED on ___________________ ___, 2013

 

________________________________________

 

Print Name:  _____________________________

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 11 of
24

CONFIDENTIAL

SCHEDULE 1

 

PATENTS AND PATENT APPLICATIONS

 

 

Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 1 WO - 13.05.2005
, WOGB2005001839 27.04.2006 , WO2005114566A3   NODULE BOUNDARY DETECTION 1 US
Granted alive 17.06.2004 , US10868890 24.11.2005 , US2005259855A1 11.08.2009 ,
US7574031B2 NODULE BOUNDARY DETECTION 1 JP Granted alive 13.05.2005 ,
JP2007517399 27.12.2007 , JP2007537812A 24.10.2012 , JP5058791B2 NODULE BOUNDARY
DETECTION 1 WO - 13.05.2005 , WOGB2005001837 01.12.2005 , WO2005112769A1  
NODULE DETECTION 2 US Granted alive 17.06.2004 , US10868892 24.11.2005 ,
US2005259856A1 02.12.2008 , US7460701B2 NODULE DETECTION 2 GB Granted alive
20.05.2004 , GB0411284 23.11.2005 , GB2414295A 20.05.2009 , GB2414295B NODULE
DETECTION 2 GB Granted alive 20.05.2004 , GB0819225 28.01.2009 , GB2451367A
27.05.2009 , GB2451367B NODULE DETECTION 3 US Granted alive 08.09.2004 ,
US10935159 29.12.2005 , US2005286750A1 13.04.2010 , US7697742B2

 

LESION BOUNDARY DETECTION

3 GB Granted alive 23.06.2004 , GB0916662 30.12.2009 , GB2461199A 28.04.2010 ,
GB2461199B Lesion extent determination in a CT scan image 3 GB Granted alive
23.06.2004 , GB0414081 28.12.2005 , GB2415563A 25.11.2009 , GB2415563B

 

LESION BOUNDARY DETECTION

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 12 of
24

CONFIDENTIAL

 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 3 WO - 13.05.2005
, WOGB2005/001841 05.01.2006 , WO2006000738A1   LESION BOUNDARY DETECTION 3 JP
Granted alive 13.05.2005 , JP2007517400 07.02.2008 , JP2008503294A 24.10.2012 ,
JP5055115B2 LESION BOUNDARY DETECTION 4 JP Applied alive 24.02.2010 ,
JP2010039009 24.09.2010 , JP2010207572A   COMPUTER-AIDED DETECTION OF LESION 4
GB Applied alive 27.02.2009 , GB0903484 01.09.2010 , GB2468164A   Characterising
of image geometry using derivatives 4 US Applied alive 26.02.2010 , US12714233
02.09.2010 , US2010220913A1   System and Method for Detection of Lesions in
Three-Dimensional Digital Medical Image 5 WO - 02.07.2009 , WOGB2009/001660
07.01.2010 , WO2010001127A1   MEDICAL IMAGE SEGMENTATION 5 US Applied alive
02.07.2009 , US13002490 01.12.2011 , US2011293157A1   MEDICAL IMAGE SEGMENTATION
5 EP Applied alive 02.07.2009 , EP09772807 06.04.2011 , EP2304648A1   MEDICAL
IMAGE SEGMENTATION 5 GB Applied alive 03.07.2008 , GB0812206 06.01.2010 ,
GB2461558A   Image Segmentation 6 US Granted alive 02.03.2011 , US13039172
08.09.2011 , US2011216951A1

19.02.2013,

US 8379950B2

Medical Image Processing 6 JP Applied alive 03.03.2011 , JP2011046663 15.09.2011
, JP2011177517A   IMAGE PROCESSING METHOD AND APPARATUS, COMPUTER READABLE
MEDIUM AND COMPUTER PROGRAM

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 13 of
24

CONFIDENTIAL

 



 

Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 6 GB Applied alive
03.03.2010 , GB1003564 07.09.2011 , GB2478329A   Medical Image Processing using
Bayes Law to Combine Probability Distributions. 7 US Granted alive 07.12.2005 ,
US11295435 20.04.2006 , US2006083417A1 25.12.2007 , US7313261B2 User interface
for computed tomography (CT) scan analysis 7 US Granted alive 02.11.2004 ,
US10978369 16.03.2006 , US2006056673A1 12.12.2006 , US7149334B2 USER INTERFACE
FOR COMPUTED TOMOGRAPHY (CT) SCAN ANALYSIS 7 GB Granted alive 10.09.2004 ,
GB0420147 15.03.2006 , GB2418094A 12.05.2010 , GB2418094B User interface for CT
scan analysis 7 WO - 27.07.2005 , WOGB2005/002953 16.03.2006 , WO2006027536A1  
USER INTERFACE FOR CT SCAN ANALYSIS 8 WO - 28.11.2005 , WOGB2005/004547
01.06.2006 , WO2006056798A1   DIGITAL MEDICAL IMAGE ANALYSIS 8 US Granted alive
27.05.2005 , US11138956 01.06.2006 , US2006115135A1 07.11.2006 , US7133546B2
DIGITAL MEDICAL IMAGE ANALYSIS 8 GB Granted alive 29.11.2004 , GB0426177
31.05.2006 , GB2420641A 04.06.2008 , GB2420641B Digital Medical Image Analysis 1
EP Applied withdrawn 13.05.2005 , EP07020666 06.02.2008 , EP1883047A3   NODULE
BOUNDARY DETECTION 1 EP Applied withdrawn 13.05.2005 , EP05742115 31.01.2007 ,
EP1747532A2   NODULE BOUNDARY DETECTION

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 14 of
24

CONFIDENTIAL

 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 1 CN Applied
ceased 13.05.2005 , CNA2005800208155 18.07.2007 , CN101002228A   NODULE BOUNDARY
DETECTION 1 AU Applied ceased 13.05.2005 , AU2005246522 01.12.2005 ,
AU2005246522A1   NODULE BOUNDARY DETECTION 1 CA Applied ceased 13.05.2005 ,
CA002567187 01.12.2005 , CA2567187A1   NODULE BOUNDARY DETECTION 1 GB Applied
withdrawn 18.05.2004 , GB0411064 23.11.2005 , GB2414357A   NODULE BOUNDARY
DETECTION 1 KR Applied withdrawn 18.12.2006 , KR1020067026671 27.08.2007 ,
KR20070085120A   NODULE BOUNDARY DETECTION 2 US Applied ceased 29.10.2008 ,
US12260651 14.05.2009 , US2009123049A1   NODULE DETECTION 2 EP Applied withdrawn
13.05.2005 , EP05746470 28.02.2007 , EP1755457A1   NODULE DETECTION 2 CN Applied
ceased 13.05.2005 , CNA2005800208210 18.07.2007 , CN101001572A   NODULE
DETECTION 2 JP Applied ceased 13.05.2005 , JP2007517398 27.12.2007 ,
JP2007537811A   NODULE DETECTION 2 AU Applied ceased 13.05.2005 , AU2005244641
01.12.2005 , AU2005244641A1   NODULE DETECTION 2 CA Applied withdrawn 13.05.2005
, CA002567184 01.12.2005 , CA2567184A1   NODULE DETECTION

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 15 of
24

CONFIDENTIAL



 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 2 KR Applied
withdrawn 19.12.2006 , KR1020067026790 24.08.2007 , KR20070083388A   NODULE
DETECTION 3 CN Applied withdrawn 13.05.2005 , CNA200580021312X 08.08.2007 ,
CN101014977A  

 

LESION BOUNDARY DETECTION

3 AU Applied ceased 13.05.2005 , AU2005256785 05.01.2006 , AU2005256785A1  

 

LESION BOUNDARY DETECTION

3 CA Applied ceased 13.05.2005 , CA002571720 05.01.2006 , CA2571720A1   LESION
BOUNDARY DETECTION 3 KR Applied withdrawn 23.01.2007 , KR1020077001635
24.08.2007 , KR20070083467A   LESION BOUNDARY DETECTION 3 EP Applied withdrawn
13.05.2005 , EP05804912 11.04.2007 , EP1771822A1   LESION BOUNDARY DETECTION 4
EP Applied withdrawn 19.02.2010 , EP10154156 01.09.2010 , EP2224401A1  
COMPUTER-AIDED DETECTION OF LESION 5 JP Applied withdrawn 02.07.2009 ,
JP2011515602 13.10.2011 , JP2011526508A   MEDICAL IMAGE SEGMENTATION 6 EP
Applied withdrawn 11.02.2011 , EP11154237 12.10.2011 , EP2372645A3 EP Medical
image processing 7 EP Applied withdrawn 24.03.2005 , EP05251836 15.03.2006 ,
EP1635295A1   User interface for CT scan analysis 7 CN Applied withdrawn
27.07.2005 , CNA2005800302392 30.01.2008 , CN101116109A   User interface for
computed tomography (CT) scan analysis

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 16 of
24

CONFIDENTIAL



 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 7 JP Applied
ceased 27.07.2005 , JP2007530755 24.04.2008 , JP2008512161A   User interface for
CT scan analysis 7 AU Applied ceased 27.07.2005 , AU2005281551 16.03.2006 ,
AU2005281551A1   User interface for CT scan analysis 7 CA Applied ceased
27.07.2005 , CA002579858 16.03.2006 , CA2579858A1   USER INTERFACE FOR CT SCAN
ANALYSIS 7 KR Applied withdrawn 10.04.2007 , KR1020077008158 24.08.2007 ,
KR20070083645A   USER INTERFACE FOR CT SCAN ANALYSIS 8 US Applied withdrawn
13.06.2006 , US11451632 28.12.2006 , US2006291708A1   Digital medical image
analysis 8 EP Applied withdrawn 31.03.2005 , EP05252010 31.05.2006 , EP1662415A1
  Digital medical image analysis 8 CN Applied withdrawn 28.11.2005 ,
CNA2005800409934 05.12.2007 , CN101084501A   Digital medical image analysis 8 JP
Applied ceased 28.11.2005 , JP2007542119 26.06.2008 , JP2008521468A   Digital
medical image analysis 9 EP Expired 2007.03.07 2007.09.12 EP1833021A1 Digital
medical image processing 9 GB Expired 2006.03.09 2007.09.12 GB2435976A Digital
medical image processing for CAD detection of abnormalities 9 JP Expired
2007.03.08 2007.11.08 JP2007289665A DIGITAL MEDICAL IMAGE PROCESSING

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 17 of
24

CONFIDENTIAL



 





Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 9 US Abandoned
2007.03.09 2007.09.13 US2007211929A1 Digital medical image processing 10 GB
Expired 2004.07.15 2006.01.18 GB2416223A Quantification of coronary artery
calcification 10 US Abandoned 2004.10.22 2006.01.19 US2006013460A1
Quantification of coronary artery calcification 10 WO Expired 2004.10.22
2006.01.26 WO2006008431A1 Quantification of coronary artery calcification

 

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 18 of
24

CONFIDENTIAL

SCHEDULE 2

 

EXPIRED PATENTS AND PATENT APPLICATIONS

 

 

Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 1 EP Applied
withdrawn 13.05.2005 , EP07020666 06.02.2008 , EP1883047A3   NODULE BOUNDARY
DETECTION 1 EP Applied withdrawn 13.05.2005 , EP05742115 31.01.2007 ,
EP1747532A2   NODULE BOUNDARY DETECTION 1 CN Applied ceased 13.05.2005 ,
CNA2005800208155 18.07.2007 , CN101002228A   NODULE BOUNDARY DETECTION 1 AU
Applied ceased 13.05.2005 , AU2005246522 01.12.2005 , AU2005246522A1   NODULE
BOUNDARY DETECTION 1 CA Applied ceased 13.05.2005 , CA002567187 01.12.2005 ,
CA2567187A1   NODULE BOUNDARY DETECTION 1 GB Applied withdrawn 18.05.2004 ,
GB0411064 23.11.2005 , GB2414357A   NODULE BOUNDARY DETECTION 1 KR Applied
withdrawn 18.12.2006 , KR1020067026671 27.08.2007 , KR20070085120A   NODULE
BOUNDARY DETECTION 2 US Applied ceased 29.10.2008 , US12260651 14.05.2009 ,
US2009123049A1   NODULE DETECTION 2 EP Applied withdrawn 13.05.2005 , EP05746470
28.02.2007 , EP1755457A1   NODULE DETECTION 2 CN Applied ceased 13.05.2005 ,
CNA2005800208210 18.07.2007 , CN101001572A   NODULE DETECTION

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 19 of
24

CONFIDENTIAL



 

 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 2 JP Applied
ceased 13.05.2005 , JP2007517398 27.12.2007 , JP2007537811A   NODULE DETECTION 2
AU Applied ceased 13.05.2005 , AU2005244641 01.12.2005 , AU2005244641A1   NODULE
DETECTION 2 CA Applied withdrawn 13.05.2005 , CA002567184 01.12.2005 ,
CA2567184A1   NODULE DETECTION 2 KR Applied withdrawn 19.12.2006 ,
KR1020067026790 24.08.2007 , KR20070083388A   NODULE DETECTION 3 CN Applied
withdrawn 13.05.2005 , CNA200580021312X 08.08.2007 , CN101014977A  

 

LESION BOUNDARY DETECTION

3 AU Applied ceased 13.05.2005 , AU2005256785 05.01.2006 , AU2005256785A1  

 

LESION BOUNDARY DETECTION

3 CA Applied ceased 13.05.2005 , CA002571720 05.01.2006 , CA2571720A1   LESION
BOUNDARY DETECTION 3 KR Applied withdrawn 23.01.2007 , KR1020077001635
24.08.2007 , KR20070083467A   LESION BOUNDARY DETECTION 3 EP Applied withdrawn
13.05.2005 , EP05804912 11.04.2007 , EP1771822A1   LESION BOUNDARY DETECTION 4
EP Applied withdrawn 19.02.2010 , EP10154156 01.09.2010 , EP2224401A1  
COMPUTER-AIDED DETECTION OF LESION 5 JP Applied withdrawn 02.07.2009 ,
JP2011515602 13.10.2011 , JP2011526508A   MEDICAL IMAGE SEGMENTATION

 

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 20 of
24

CONFIDENTIAL

 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 6 EP Applied
withdrawn 11.02.2011 , EP11154237 12.10.2011 , EP2372645A3 EP Medical image
processing 7 EP Applied withdrawn 24.03.2005 , EP05251836 15.03.2006 ,
EP1635295A1   User interface for CT scan analysis 7 CN Applied withdrawn
27.07.2005 , CNA2005800302392 30.01.2008 , CN101116109A   User interface for
computed tomography (CT) scan analysis 7 JP Applied ceased 27.07.2005 ,
JP2007530755 24.04.2008 , JP2008512161A   User interface for CT scan analysis 7
AU Applied ceased 27.07.2005 , AU2005281551 16.03.2006 , AU2005281551A1   User
interface for CT scan analysis 7 CA Applied ceased 27.07.2005 , CA002579858
16.03.2006 , CA2579858A1   USER INTERFACE FOR CT SCAN ANALYSIS 7 KR Applied
withdrawn 10.04.2007 , KR1020077008158 24.08.2007 , KR20070083645A   USER
INTERFACE FOR CT SCAN ANALYSIS 8 US Applied withdrawn 13.06.2006 , US11451632
28.12.2006 , US2006291708A1   Digital medical image analysis 8 EP Applied
withdrawn 31.03.2005 , EP05252010 31.05.2006 , EP1662415A1   Digital medical
image analysis 8 CN Applied withdrawn 28.11.2005 , CNA2005800409934 05.12.2007 ,
CN101084501A   Digital medical image analysis 8 JP Applied ceased 28.11.2005 ,
JP2007542119 26.06.2008 , JP2008521468A   Digital medical image analysis

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 21 of
24

CONFIDENTIAL



 



Family Jurisdiction Legal Status Filing Date & Application Number Publication
Date & Publication Number Granted Date & Granted Number Title 9 EP Expired
2007.03.07 2007.09.12 EP1833021A1 Digital medical image processing 9 GB Expired
2006.03.09 2007.09.12 GB2435976A Digital medical image processing for CAD
detection of abnormalities 9 JP Expired 2007.03.08 2007.11.08 JP2007289665A
DIGITAL MEDICAL IMAGE PROCESSING 9 US Abandoned 2007.03.09 2007.09.13
US2007211929A1 Digital medical image processing 10 GB Expired 2004.07.15
2006.01.18 GB2416223A Quantification of coronary artery calcification 10 US
Abandoned 2004.10.22 2006.01.19 US2006013460A1 Quantification of coronary artery
calcification 10 WO Expired 2004.10.22 2006.01.26 WO2006008431A1 Quantification
of coronary artery calcification

 

 

 

 

 

 

 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 22 of
24

CONFIDENTIAL

EXHIBIT B 

 

 

CONFIDENTIAL – Wire Information

 

 



 

 

 

Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 23 of
24

CONFIDENTIAL

EXHIBIT C

 

Exceptions to Seller’s Representations and Warranties in Section 3.1(b)

 

 

None.

 

 

 

 

 

 



Patent Rights Purchase and Assignment Agreement Medicsight Inc - BuyerPage 24 of
24

